DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	Claims 9, 13 and 18 are cancelled because they were withdrawn without traverse in response to the previous restriction requirement. 
Claims 19-23 are also cancelled.  Claims 1-8, 10-12 and 14-17 remain pending.

Allowable Subject Matter
Claims 1-8, 10-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks in view of the newly presented claim amendments have been considered and found to be persuasive.  No found prior art of record teaches or fairly suggests the specific combination of limitations now recited in independent claims 1, 12 and 14-17. 
The closest found prior art of record appears to be USPN 2016/0284095 to Chalom et al.  Chalom teaches a machine learning of real-time image capture parameters and teaches that candidate images captured are used to train and modify a machine learning device which creates prediction models or inference models to optimize and enhance captured images (see Fig. 1A and paragraphs [0013]-[0015]).  However Chalom does not teach or fairly suggest photographic a specific target and determining if the target can be photographed ina specific state, and guide information providing information relating to change of a photographing range for causing he specific target to be photographable in the desired state.
Additional prior art is cited in the attached PTO-892 form.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER

Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669